Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146819                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                             Joan L. Larsen,
                                                                                                                      Justices

  v                                                                 SC: 146819
                                                                    COA: 314080
                                                                    Wayne CC: 94-002089-FC
  CORTEZ ROLAND DAVIS,
             Defendant-Appellant.
  ____________________________________/

          On order of the Court, in conformity with the mandate of the Supreme Court of the
  United States, we REVERSE the January 16, 2013 order of the Court of Appeals, we
  VACATE the defendant’s sentence for first-degree murder, and we REMAND this case
  to the Wayne Circuit Court for resentencing on that conviction pursuant to MCL 769.25
  and MCL 769.25a. See Montgomery v Louisiana, 577 US ___; 136 S. Ct. 718; 193 L. Ed.
2d 599 (2016), and Miller v Alabama, 567 US ___; 132 S. Ct. 2455; 183 L. Ed. 2d 407
  (2012). In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2016
           t0414
                                                                               Clerk